Case: 19-20701     Document: 00515625178          Page: 1    Date Filed: 11/03/2020




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    November 3, 2020
                                   No. 19-20701                       Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rafael Castro Fonseca,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CR-492-3


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Rafael Castro Fonseca pled guilty, without a plea agreement, to
   conspiracy to possess with intent to distribute a controlled substance, in
   violation of 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(A), and to aiding and
   abetting the substantive offense of possession with intent to distribute a
   controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A) and 18


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20701         Document: 00515625178                Page: 2        Date Filed: 11/03/2020




                                            No. 19-20701


   U.S.C. § 2. On appeal, Fonseca contests his within-guidelines sentence,
   asserting the district court erred in applying a two-level “stash house”
   enhancement pursuant to U.S.S.G. § 2D1.1(b)(12).1 Fonseca also asserts that
   his written judgment contains a clerical error, requiring remand for
   correction. While we agree that a clerical error in the judgment mandates a
   limited remand for correction, we otherwise affirm Fonseca’s sentence.
                                                  I.
           According to the presentence report (PSR) adopted by the district
   court, Fonseca met his co-conspirator, Alvaro Robledo Tovar, in Mexico,
   where they began smuggling cocaine. The two then continued this operation
   in the United States, where “[o]ver time, Fonseca agreed to store large
   amounts of cocaine at his apartment for Tovar in exchange for payments.”
   Tovar also paid Fonseca to deliver packages.
           On March 22, 2018, following a tip from a cooperating source, the
   Pasadena, Texas Police Department Narcotics Division conducted
   surveillance of Tovar’s residence. While watching the residence, officers
   saw Fonseca and Tovar exit with a cooler and load it into a Ford Taurus.
   Fonseca then left the residence driving the Taurus. Officers stopped the
   Taurus, detained Fonseca, and searched the vehicle. The search revealed a
   cooler containing $318,659 and 9.94 kilograms of cocaine.2 Fonseca also




           1
              This enhancement is “based on 21 U.S.C. § 856, the so called ‘stash house’
   statute. As the colloquial name implies, § 856 and [§] 2D1.1(b)(12) do not target the homes
   of casual users of illicit substances, but rather facilities where a primary or principal purpose
   is the manufacture and distribution of [narcotics].” United States v. Rodriguez, 707 F.
   App’x 224, 226–27 (5th Cir. 2017) (unpublished).
           2
              The PSR indicates that on March 22, Tovar paid Fonseca $300 to pick up the
   cooler and hold it until further notice.




                                                  2
Case: 19-20701     Document: 00515625178           Page: 3     Date Filed: 11/03/2020




                                    No. 19-20701


   consented to a search of his apartment (Fonseca’s intended destination),
   which revealed a pistol and a 9mm magazine.
          Based on these facts, the probation officer’s PSR included the
   following offense-level computation:
    Calculation                 Level     U.S.S.G. §             Description
                                                           A violation of 21 USC
                                                          841(a)(1) and (b)(1)(A)
                                          2D1.1(a)(5),
    Base offense level            32                         involving at least 15
                                          2D1.1(c)(4)
                                                          kilograms but less than
                                                          50 kilograms of cocaine
                                                                Possession of a
    Specific offense
                                 +2       2D1.1(b)(1)         dangerous weapon
    characteristic
                                                            (including a firearm)
                                                          Maintaining a premises
    Specific offense                                          for the purpose of
                                 +2       2D1.1(b)(12)
    characteristic                                               distributing a
                                                            controlled substance
    Adjustment to offense                                       Acceptance of
                                  -3      3E1.1(a)&(b)
    level                                                        responsibility
    Total offense level                                  33

   With no prior criminal history, Fonseca had a criminal history category of I.
   Together, Fonseca’s total offense level of 33 and criminal history category of
   I placed Fonseca’s guidelines imprisonment range at 135 to 168 months.
          Fonseca filed written objections to the PSR, primarily challenging the
   § 2D1.1(b)(12) enhancement, which applies to persons who “maintain[] a
   premises for the purpose of manufacturing or distributing a controlled
   substance.” U.S.S.G. § 2D1.1(b)(12). According to Fonseca, he did not
   maintain a premises to distribute narcotics, the search of his apartment did
   not reveal any narcotics, and the PSR did not clarify how many times he
   stored narcotics at his apartment. The probation office filed an addendum to




                                          3
Case: 19-20701      Document: 00515625178           Page: 4   Date Filed: 11/03/2020




                                     No. 19-20701


   the PSR noting Fonseca’s objections but maintaining that the enhancement
   applied.   According to the probation office, Fonseca, “[b]y his own
   admission, . . . allowed narcotics to be delivered to and stored in his
   apartment.”
          At sentencing, the district court addressed Fonseca’s objection to the
   § 2D1.1(b)(12) enhancement: “I don’t think there’s any dispute about Mr.
   Fonseca allowing the narcotics to be delivered and stored in his apartment.
   His argument is that that was not the primary purpose for which he
   maintained the apartment.” Fonseca’s counsel agreed. After hearing from
   both parties, the court overruled Fonseca’s objection:
          I think that the case law supports the enhancement in this case,
          and certainly, the facts of Mr. Fonseca allowing the narcotics
          to be delivered to and stored in his apartment—these were not
          trivial quantities. This was not for a very short period. These
          were substantial amounts, and they were not kept there for
          hours or even just a few days. It was longer than that.
          Fonseca asked for a below-guidelines sentence of 120 months, and the
   government requested a 135-month sentence (the low end of the guidelines
   range). The court agreed with the government and sentenced Fonseca to 135
   months of imprisonment followed by five years of supervised release on each
   count, to run concurrently. The court imposed a $200 special assessment
   and ordered that “$100 is due immediately. The remaining amount is due
   over the period of imprisonment. Up to [fifty] percent of what is earned in
   [prison] will be sent . . . to help satisfy the remaining mandatory assessment.”
   However, the written judgment filed after sentencing provided that a
   “[l]ump sum payment of $200 [would be] due immediately . . . .” Fonseca
   now appeals.




                                          4
Case: 19-20701      Document: 00515625178           Page: 5   Date Filed: 11/03/2020




                                     No. 19-20701


                                         II.
          On appeal, Fonseca first challenges the district court’s application of
   the two-level “stash house” enhancement under § 2D1.1(b)(12). “A district
   court’s application of § 2D1.1(b)(12) is a factual finding reviewed for clear
   error.” United States v. Guzman-Reyes, 853 F.3d 260, 263 (5th Cir. 2017)
   (quoting United States v. Haines, 803 F.3d 713, 744 (5th Cir. 2015)). We deem
   a district court’s factual finding clearly erroneous only when “based on the
   entire evidence, [we are] left with the definite and firm conviction that a
   mistake has been committed.” Haines, 803 F.3d at 744. (quoting United
   States v. Akins, 746 F.3d 590, 609 (5th Cir. 2014) (alteration in original)).
          Fonseca contends the district court clearly erred in applying the
   § 2D1.1(b)(12) enhancement because the facts in the PSR do not support the
   enhancement, “especially in light of the [g]uidelines commentary.”
   Fonseca emphasizes that narcotics distribution must be a primary or principal
   use of the residence. According to Fonseca, although the PSR provides that
   he “agreed to store large amounts of cocaine at his apartment for Tovar in
   exchange for payments,” the PSR does not provide any information about
   frequency, which would indicate the primary or principal use of his residence.
   Fonseca also notes that—unlike other actions where this Court has upheld a
   § 2D1.1(b)(12) enhancement—the search of his apartment did not uncover
   any narcotics or distribution-related items, except for a pistol and magazine.
   While we acknowledge that the evidence here presents a close case, we
   cannot say “with [a] definite and firm conviction that a mistake has been
   committed.” Haines, 803 F.3d at 744.
          The guidelines comment referenced by Fonseca provides:
          Subsection (b)(12) applies to a defendant who knowingly
          maintains a premises (i.e., a building, room, or enclosure) for
          the purpose of manufacturing or distributing a controlled




                                          5
Case: 19-20701     Document: 00515625178           Page: 6   Date Filed: 11/03/2020




                                    No. 19-20701


          substance, including storage of a controlled substance for the
          purpose of distribution.
          ...
          Manufacturing or distributing a controlled substance need not
          be the sole purpose for which the premises was maintained, but
          must be one of the defendant’s primary or principal uses for
          the premises, rather than one of the defendant’s incidental or
          collateral uses for the premises. In making this determination,
          the court should consider how frequently the premises was
          used by the defendant for manufacturing or distributing a
          controlled substance and how frequently the premises was
          used by the defendant for lawful purposes.
   U.S.S.G. § 2D1.1, cmt. n.17.
          As this court has previously stated, “the evidentiary bar for ‘primary
   or principal use’ has not been set high.” Rodriguez, 707 F. App’x at 227
   (referencing United States v. Benitez, 809 F.3d 243, 250 (5th Cir. 2015);
   United States v. Carrillo, 689 F. App’x 334, 336 (5th Cir. 2017)
   (unpublished)). In United States v. Lopez, 750 F. App’x 349, 352–53 (5th Cir.
   2018) (unpublished), this court upheld a § 2D1.1(b)(12) enhancement where
   the PSR only reflected that the narcotics intended for distribution were
   stored in the defendant’s home on a single occasion. There, the court
   determined “that the district court could plausibly conclude that drug
   distribution was a primary purpose of [the defendant’s] residence based on
   the paraphernalia, the digital scale, and the amount of drugs found in various
   parts of the house and on the property.” Id. at 352.
          Here, officers found a pistol and a 9mm magazine at Fonseca’s
   apartment, and Fonseca told officers he carried the pistol when delivering
   packages for Tovar. Further, while the PSR does not identify the precise
   number of times that Fonseca stored narcotics at his residence, the PSR
   makes it clear—and Fonseca admits—that this was not the first time he had




                                         6
Case: 19-20701        Document: 00515625178              Page: 7      Date Filed: 11/03/2020




                                         No. 19-20701


   stored drugs for Tovar. According to the PSR, “Fonseca worked for Tovar
   and was responsible for picking up packages and storing multiple kilograms
   of cocaine at [his (Fonseca’s)] residence in Pasadena, Texas.” On the date
   of the subject incident, Tovar paid Fonseca $300 to pick up and hold a cooler
   full of cocaine and a large sum of cash until further notice. We give minimal
   weight to the fact that the search of Fonseca’s apartment did not reveal
   narcotics; the officers stopped Fonseca in transit to his residence, where he
   intended to store the 9.94 kilograms of cocaine and $318,659 that he was
   carrying in his vehicle. For these reasons, the district court’s determination
   “is plausible in light of the record read as a whole.” Guzman-Reyes, 853 F.3d
   at 262 (quoting United States v. Villanueva, 408 F.3d 193, 203 (5th Cir.
   2005)). We thus affirm the district court’s application of § 2D1.1(b)(12).3
                                              III.
           Fonseca next raises as error the conflict between the oral
   pronouncement and the written judgment regarding the $200 special-
   assessment payment. During sentencing, the district court ordered $100 due
   immediately, with the remaining amount due over the period of
   imprisonment. By contrast, the written judgment requires an immediate
   $200 lump-sum payment. Fonseca asks that we remand for the purpose of
   correcting the written judgment to reflect the oral pronouncement. The
   government agrees.




           3
             Fonseca also asserts that, based on the district judge’s comments during the
   sentencing hearing, the district court may have confused him with his co-defendant, Tovar,
   who, defendant argues, used his residence as a stash house. Again, viewing the entire
   record as we are required to do, we cannot say that “we are left with the definite and firm
   conviction that a mistake has been committed.” Haines, 803 F.3d at 744.




                                               7
Case: 19-20701      Document: 00515625178           Page: 8     Date Filed: 11/03/2020




                                     No. 19-20701


          “[W]hen there is a conflict between a written sentence and an oral
   pronouncement, the oral pronouncement controls.”               United States v.
   Martinez, 250 F.3d 941, 942 (5th Cir. 2001) (per curiam); see also United
   States v. Diggles, 957 F.3d 551, 557 (5th Cir. 2020) (en banc), petition for cert.
   filed (U.S. Sept. 24, 2020) (No. 20-5836). Here, the written judgment
   conflicts with the payment schedule set forth during the oral pronouncement.
   Accordingly, we agree with the parties that this case must be remanded to
   correct the written judgment so that it mirrors the oral pronouncement. See
   United States v. Pacheco-Alvarado, 782 F.3d 213, 223 (5th Cir. 2015) (ordering
   a limited remand to correct the written judgment to reflect the oral
   pronouncement’s payment schedule).
                                          IV.
          The judgment of the district court is REMANDED for the limited
   purpose of correcting the clerical error regarding payment of the special
   assessment; otherwise, the district court’s judgment is AFFIRMED.




                                           8